Title: From George Washington to Alexander Hamilton, 26 October 1794
From: Washington, George
To: Hamilton, Alexander


        
          Dear Sir,
          Susquehanna (Wrights Ferry[)] 26th Oct. 1794
        
        A little advanced of this, yesterday afternoon, I met an Express with the letters herewith enclosed for you, with others for the Army; with which I have directed him to proceed.
        Thus far I have proceeded without accident to man, horse or Carriage, altho’ the latter has had wherewith to try its goodness; especially in ascending the North Mountain from Skinners by a wrong road; that is—by the old road which (never was good) and is rendered next to impassable by neglect.
        I heard great complaints of Gurneys Corps (& some of the Artillery) along the road to Strasburgh. There I parted from their Rout. In some places, I was told they did not leave a plate, a spoon, a glass or a knife; and this owing, in a great measure I was informed, to their being left without Officers. At most if not all the Encampments, I found the fences in a manner burnt up. I pray you to mention this to Govr Mifflin (and indeed to the Qr Mr General) with a request (to the former) that the most pointed orders may be given, and every precaution used, to prevent the like on the return of the Army. If the Officers, from impatience to get home, should leave their respective commands; in a word, if they do not march with, and keep the Soldiers in their ranks and from stragling or loitering behind, the borderers on the road will sustain inconceivable damage from the disorderly Troops; whose names will be execrated for, and the service disgrac⟨ed⟩ by, such conduct.
        There were some letters put into the hands of Govr Lee which it would be well for you to repossess yourself of. Among these were two to Messrs Lynn—Mr Ross’ to you—and Messrs Findley’s and Redicks’ to me. Occasion may require the⟨m⟩.
        I rode yesterday afternoon thro’ the rain from York Town to this place, and got twice in the height of it hung, (and delayed by that means) on the rocks in the middle of the Susquehanna, but I did not feel half as much for my own situation as I did on acct of the Troops on the Mountains—and of the effect the rain might have on the Roads through the glades.
        I do not intend further than Lancaster today. But on Tuesday, if no accident happens I expect to be landed in the City of Philadelphia. My best wishes attend you, and all with you. Yours sincerely
        
          Go: Washington
        
        
        
          P.S. I hope you will be enabled by Hook, or by Crook, to send B—— and H—— together with a certain Mr Guthrie, to Philadelphia for their winter Quarters.
        
      